Appeal by the defendant from two judgments of the Supreme Court, Kings County (Potoker, J.), both rendered October 10, 1984, convicting him of manslaughter in the first degree under indictment No. 5403/83, and criminal possession of a weapon in the second degree under indictment No. 4366/83, upon his pleas of guilty, and imposing sentences.
*584Ordered that the judgments are affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816).
The defendant’s contention that his pleas should be vacated and his sentences set aside because he did not receive a psychiatric examination is without merit. There was no proper basis for questioning his sanity (see, People v Armlin, 37 NY2d 167).
We have examined the defendant’s remaining contentions, including those raised in his pro se brief, and have found them to be either unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.